BROWN GAVALAS & FROMM LLP
Attorneys for Defendants
AMERICAN STEAMSHIP OWNERS
MUTUAL PROTECTION AND
INDEMNITY ASSOCIATION, INC. and
SHIPOWNERS CLAIMS BUREAU, INC.
505 Fifth Avenue
New York, New York 10017
(212) 983-8500

 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -----------------------------------------------------X
 GREAT LAKES INSURANCE SE
 IN ITS OWN RIGHT AND/OR AS
 SUBROGEE OF PACIFIC GULF
 SHIPPING CO.,                                            Case No.: 1:19-cv-10656 (RA)(SLC)

                           Plaintiff,

         -against-

 AMERICAN STEAMSHIP OWNERS
 MUTUAL PROTECTION AND
 INDEMNITY ASSOCIATION, INC.
 A/K/A THE AMERICAN CLUB,
 SHIPOWNERS CLAIMS BUREAU, INC.,
 GEORGE GOURDOMICHALIS, AND
 EFSTATHIOS GOURDOMICHALIS,

                            Defendants.
 -----------------------------------------------------X

                         DECLARATION Of ROBERT J. BROWN, ESQ.

        I, Robert J. Brown, hereby declare as follows:

        1.       I am admitted to the bar of this Court and am a partner with the firm of Brown

Gavalas & Fromm LLP, attorneys for Defendants AMERICAN STEAMSHIP OWNERS

MUTUAL PROTECTION AND INDEMNITY ASSOCIATION, INC. (“the Association”) and

SHIPOWNERS CLAIMS BUREAU INC. (“SCB”, and collectively with the Association, “the

American Club”). As such, I have knowledge of the facts and circumstances of this matter. My
statements herein are based upon my review of the file maintained at the above-named law firm.

I respectfully submit this Declaration in support of the American Club’s Motion to Dismiss the

Complaint.

       2.      Annexed hereto as Exhibit “A” is copy of the Complaint filed by Plaintiff

GREAT LAKES INSURANCE SE (“Great Lakes” or “Plaintiff”) in its own right and/or as

alleged subrogee of PACIFIC GULF SHIPPING CO. (“Pacific”) in this action.

       3.      Annexed hereto as Exhibit “B” is a copy of the docket sheet for the action titled

Pacific Gulf Shipping Co. v. Adamastos Shipping & Trading S.A., et al., Civil Action No. 3:18-

cv-02076-MO, which is pending in the United States District Court for the District of Oregon –

Portland Division (the “Oregon Action”) that was printed on December 11, 2019.

       4.      Annexed hereto as Exhibit “C” is a copy of the docket sheet for the action titled

Pacific Gulf Shipping Co. v. Adamastos Shipping & Trading S.A., et al., Civil Action No. 4:19-

cv-727, which is pending in the United States District Court for the Southern District of Texas –

Houston Division that was printed on December 11, 2019.

       5.      Annexed hereto as Exhibit “D” is a copy the docket sheet for the miscellaneous

action (1:18-mc-03457-KAM-SJB) filed in the United States District Court for the Eastern

District of New York that was printed on December 11, 2019.

       6.      Annexed hereto as Exhibit “E” is a copy of the American Club’s By-Laws and

Rules for the 2014/2015 policy year.

       7.      Annexed hereto as Exhibit “F” is a copy of the Stipulated Protective Order

entered by the Honorable Michael W. Mosman in the Oregon Action (the “Protective Order”).

       8.      Annexed hereto as Exhibit “G” is a copy of the subpoena duces tecum served on

the American Club by Pacific in the Oregon Action (the “Subpoena”).



                                                2
       9.       Annexed hereto as Exhibit “H” are copies of the February 15, 2019, February 19,

2019, February 22, 2019, February 26, 2019 and March 1, 2019 cover emails providing the

American Club’s responses, document production, privilege logs and redaction logs in

connection with the Subpoena.

       10.      Annexed hereto as Exhibit “I” are copies of the American Club’s Responses to

the Subpoena.

       11.      At no time after receiving the American Club’s responses and production did

Pacific or its counsel object to the American Club’s express condition that the production was

made subject to the Protective Order.

       12.      Annexed hereto as Exhibit “J” is a copy of a document produced by the

American Club and designated as “Confidential” subject to the Protective Order and bearing

Bates-stamped numbers AC 008818 – AC 008823. Exhibit “J” corresponds with the document

that is attached to the Plaintiff’s Complaint as Exhibit 4.

       13.      Annexed hereto as Exhibit “K” is a copy of a document produced by the

American Club and designated as “Confidential” subject to the Protective Order and bearing

Bates-stamped numbers AC 008824 – AC 008826. Exhibit “K” corresponds with the document

that is attached to the Plaintiff’s Complaint as Exhibit 5.

       14.      Annexed hereto as Exhibit “L” is a copy of a document produced by the

American Club and designated as “Confidential” subject to the Protective Order and bearing

Bates-stamped numbers AC 008776 – AC 008777. Exhibit “L” corresponds with the document

that is attached to the Plaintiff’s Complaint as Exhibit 6.

       15.      Annexed hereto as Exhibit “M” is a copy of a document produced by the




                                                  3
American Club and designated as “Confidential” subject to the Protective Order and bearing

Bates-stamped numbers AC 008768 – AC 008772. Exhibit “M” corresponds with the document

that is attached to the Plaintiff’s Complaint as Exhibit 7.

         16.    Paragraph 75 of Plaintiff’s Complaint refers to documents that were produced by

the American Club and designated as “Confidential” subject to the Protective Order and bearing

Bates-stamped numbers AC 010284 – AC 010286.

         17.    Paragraphs 79-80 of Plaintiff’s Complaint refers to documents that were produced

by the American Club and designated as “Confidential” subject to the Protective Order and

bearing Bates-stamped numbers AC 010721 – AC 010724. Paragraph 80 of Plaintiff’s

Complaint quotes language directly from an internal American Club communication that was

designated as “Confidential,” Bates-stamped numbered AC 010724 and subject to the Protective

Order.

         18.    Paragraph 86 of Plaintiff’s Complaint refers to documents that were produced

by the American Club and designated as “Confidential” subject to the Protective Order and

bearing Bates-stamped numbers AC 011529 – AC 011538.

         19.    Paragraph 91 of Plaintiff’s Complaint refers to documents produced

by the American Club and designated as “Confidential” subject to the Protective Order and

bearing Bates-stamped numbers AC 012207 – AC 012208.

         I declare under the penalty of perjury that the foregoing is true and correct.

Dated: New York, New York
       December 12, 2019

                                                 s/ Robert J. Brown
                                                      ROBERT J. BROWN




                                                   4
